IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

JAMIERA LASHAI MARSHALL 7
*
Vv. Civil No. CCB-19-1630
oe
CAESARS ENTERTAINMENT CORPORATION, et al.
oe ok ok ok ok of oe ok ok ok ok ok
MEMORANDUM

The defendants Caesars Entertainment Corp. (“Caesars”) and Donna Hogan (“Hogan”) have filed
a motion to dismiss. The plaintiff Jamiera Marshall, representing herself, was granted an extension of
time to respond but has not done so. For the reasons that follow, the motion will be granted.

As the defendants correctly state, individuals may not be held liable under Title VII or the
Americans with Disabilities Act (“ADA”). Lissau v. S. Food Serv., Inc., 159 F.3d 177, 181 (4th Cir.
1998); Baird ex rel. Baird v. Rose, 192 F.3d 462, 472 (4th Cir. 1999). Further, Marshall did not
administratively exhaust any Title VII claim. While it appears she did exhaust her claims for
discrimination and retaliation under the ADA, her complaint fails to state a claim under Rule 12(6)(b),
as she has not sufficiently alleged a disability or that any protected activity was causally linked to her
termination. In the absence of any response or proposed amended complaint from Marshall, the motion
must be granted.

A separate Order follows.

/o/ Y Le? f 3
Dat Catherine C. Blake

United States District Judge

 
